IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                          No. AP-75,541


                               CLIFTON WILLIAMS, Appellant

                                                  v.

                                    THE STATE OF TEXAS


                               Appeal of Case 114-1505-06 of the
                                114th Judicial District Court,
                                         Smith County


       WOMACK , J., filed a concurring opinion.


       I join the Court’s opinion, ante. I write to emphasize that we have not been asked to

decide whether the instruction on mental retardation violated Article 36.14 of the Code of

Criminal Procedure, which requires the trial judge to deliver a written charge “setting forth the

law” and “not summing up the testimony, [or] discussing the facts ….”


Filed November 26, 2008.
Publish.